DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to apparatus, classified in C23C16/45578.
II. Claims 16, drawn to method, classified in C23C16/52.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as a surface treatment or etch process.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Charles Stein on October 12, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 requires that a range of the central angle is from 150 degrees or more to 180 degrees or less – the two ranges conflict with each other, however (suggested wording is 150 to 180 degrees).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura (WO2018154823, 2019/0345605 used as translation).
Mimura teaches a processing apparatus comprising:
- a cylindrical processing container, see Figs. 1, 2 and 6 and related text,
- a gas nozzle extending in a longitudinal direction of the container along an inside wall, see either of nozzles 232a/b, and
 - an exhaust body on the side wall opposite to the nozzle, see exhaust pipe 231, and
- an adjustment gas nozzle configured to eject a concentration of adjustment gas toward a center of the container – the use of a nozzle for any particular gas is not limiting to the structure claims, but, in any case, Mimura teaches an additional nozzle for such an adjustment gas, see 232c/249c.  The adjustment gas nozzle supplying an particular gas is an intended use of the apparatus and the limitations are met as long as the structure is capable of the same, but Mimura teaches supplying the same inert gas [0047-52].
	Regarding claims 11 and 12, as per the noted figures, the adjustment gas nozzle draws to an inner wall with a plurality of gas holes towards the center as claimed.
	Regarding claim 13, Mimura teaches two symmetrical adjustment gas nozzles as claimed, see Fig. 5.
	Regarding claim 14, the substrate arrangement is as claimed, per Fig. 1/text.
	Regarding claim 15, as per above, Mimura teaches an inert gas [0069], though, in any case, that is intended use of the apparatus and the structural limitation is met wherein the gas nozzle is capable of supplying any gas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura. 
	Regarding claim 2, all elements of the claim are met as per above including the container, gas nozzle, exhaust slit (comprising the exhaust body) opposite the gas nozzle, and adjustment gas nozzle.  In regard to the adjustment gas nozzle having an angle of 150-180 degrees – Mimura teaches that the angle of the adjustment gas pipe is more than 90-180 degrees, thereby overlapping the claimed angle.
	Regarding claim 3, Mimura does not teach a protruding portion as claimed, but as per MPEP 2144.04 IV. B. a change of shape is obvious wherein the shape is not demonstrated as critical.
	Regarding claim 4, the adjustment gas nozzle is more inwards than the exhaust body, therefore the modified exhaust body would be understood to be further from the center than the same nozzle.
	 Regarding claim 5, as per claim 4, the teachings of Mimura would suggest a different arrangement, but again, as per the basis of a selection of shape, it would have been obvious to alter the shape of the chamber.  In this case, there is no criticality shown because the instant specification and claims drawn to either embodiment.
	Regarding claims 6 and 7, as per the noted figures, the adjustment gas nozzle draws to an inner wall with a plurality of gas holes towards the center as claimed.
	Regarding claim 8, Mimura teaches two symmetrical adjustment gas nozzles as claimed, see Fig. 5.
	Regarding claim 9, the substrate arrangement is as claimed, per Fig. 1 and related text.
	Regarding claim 10, as per above, Mimura teaches an inert gas [0069], though, in any case, that is intended use of the apparatus and the structural limitation is met wherein the gas nozzle is capable of supplying any gas.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ohno (WO2017212546, 2019/0106787 used as translation) in view of Mimura 
	Ohno teaches a processing system comprising:
- a cylindrical processing container, see Figs. 1 and 2 and related text,
- a gas nozzle extending in a longitudinal direction of the container along an inside wall, see any of nozzles 234, and
 - an exhaust body on the side wall opposite of the container to the nozzle, see exhaust body 224, which comprises a protruding portion and an opening.
	Ohno teaches all elements except for the adjustment gas nozzle as claimed.  Mimura, however teaches the adjustment gas nozzles as described above, the details will not be repeated.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply adjustment gas nozzles of Mimura to the process container of Ohno as Mimura teaches such gases suppress undesired diffusion of gases [0025], thereby meeting all elements of the claim.  
	Regarding claim 2, all elements of the claim are met as per above including the container, gas nozzle, exhaust slit (comprising the exhaust body) opposite the gas nozzle, and adjustment gas nozzle of Mimura.  In regard to the adjustment gas nozzle having an angle of 150-180 degrees – Mimura teaches that the angle of the adjustment gas pipe is more than 90-180 degrees, thereby overlapping the claimed angle.
	Regarding claim 3, as per Ohno above, the exhaust body includes a protruding portion.  To the extent that Ohno does not expressly state that the exhaust opening is a slit, the arguments over shape are applied above and will not be repeated.
	Regarding claims 4 and 5, in combining the art one would operably arrange the adjustment gas nozzle either closer to or further from the center than the exhaust as a matter of design choice, see the selection of shape arguments made above.  Criticality is not shown because instant specification and claims are drawn to both embodiments.
	Regarding claims 6, 7, 11 and 12, as per the noted figures, the adjustment gas nozzle draws to an inner wall with a plurality of gas holes towards the center as claimed.
	Regarding claims 8 and 13, Mimura teaches two symmetrical adjustment gas nozzles as claimed, see Fig. 5.
	Regarding claims 9 and 14, the substrate arrangement is as claimed, per Fig. 1 and related text of Ohno.
	Regarding claims 10 and 15, as per above, Mimura teaches an inert gas [0069], though, in any case, that is intended use of the apparatus and the structural limitation is met wherein the gas nozzle is capable of supplying any gas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715